Citation Nr: 0827348	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-34 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred from September 15 to 16, 2005, 
while hospitalized at a non-VA medical facility.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida.  In that decision letter, the VAMC granted 
reimbursement for medical expenses incurred September 13 and 
14, 2005, but denied expenses for car rendered on September 
15 and 16, 2005.   


FINDINGS OF FACT

1.  The veteran has not established service connection for 
any disability.  

2.  The care and services rendered to the veteran at a non-VA 
medical facility on September 15 and 16, 2005, were not 
authorized in advance, and there was no continuing emergency 
at the time of his treatment.


CONCLUSION OF LAW

The requirements for reimbursement of medical expenses 
incurred from September 15 to 16, 2005 while hospitalized at 
a non-VA medical facility are not met.  38 U.S.C.A. §§ 1725, 
1728(a) (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.130, 
17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the VA's duties with respect 
to notifying the veteran and the development of evidence 
under the law have been fulfilled.  The veteran was provided 
an appropriate letter in September 2006 which discussed the 
VA's duty to notify and assist the veteran.  A similar letter 
was provided to the health care provider in October 2006.  
All relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The veteran has not requested a 
hearing.  The Board also notes that the pertinent medical 
treatment records have been obtained.  The veteran has not 
submitted or made reference to any additional records which 
would tend to substantiate his claim.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could support the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
considering the claim on the merits. 

The veteran contends that the VA made a mistake by denying 
his claim for reimbursement of medical expenses for services 
provided at a non-VA facility.  He states that he was seen in 
an emergency room for chest pain, shortness of breath and 
weakness.  

The veteran has not established service connection for any 
disability.  The veteran seeks reimbursement for the expenses 
that he incurred at a private medical facility on September 
15 and 16, 2995.  As noted above, the VAMC has already 
granted reimbursement for expenses incurred on September 13 
and 14.  The VAMC concluded, however, that the veteran had 
stabilized by the 15th and could have been transferred to the 
VA medical facility for additional non-emergency treatment.  

The evidence shows that on September 13, 2005, the veteran 
reported to a non VA hospital emergency room with complaints 
of chest pain.  On a scale of 1 to 10, his pain and distress 
level were described as a 2.  The onset of the symptoms had 
been 12 hours earlier.  An ECG was interpreted as being 
normal.  The diagnoses noted on an emergency room admit order 
form included CP [chest pain], GIBLD [gastrointestinal 
blood], anemia, and renal insult.  An ECG done on the second 
day of hospitalization was described as being borderline, 
with R wave progression that was probably a normal variant.  
An EGD was done on September 14.  

On September 15, 2005, the veteran underwent additional 
evaluation including a cardiology consultation, and 
colonoscopy.  On the cardiology consultation, it was noted 
that he had experienced an episode of chest pain the previous 
p.m. which went away on its own.  A record dated September 
16, 2005 noted that the veteran had no complaints of chest 
pain or shortness of breath.  He was discharged to home later 
that day.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance, or within 72 hours 
if an emergency exists at the time of admission.  See 
38 C.F.R. § 17.54.  However, the Board notes that there is no 
evidence that the VA authorized the veteran's treatment at a 
private facility during the relevant period of time.  
Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§ 17.120 (quoted below), the VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
        (1)  For an adjudicated service-
connected disability; 
        (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
        (3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
        (4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).  

In the present case, there is no question that the 
requirements for reimbursement under the foregoing law and 
regulation have not been met, as the veteran is not service-
connected for any disability.

In addition, the Board find that the requirements for 
reimbursement for emergency medical treatment for a 
nonservice-connected disorder have not been met.  Under 
38 C.F.R. § 17.1002 (Substantive conditions for payment or 
reimbursement) payment or reimbursement under 38 U.S.C. 1725 
for emergency services may be made only if all of the 
following conditions are met: 
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of 
any bodily organ or part); 
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized); 
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 
(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment); 
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 
(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those 
who receive emergency treatment for a service-connected 
disability). (Authority: 38 U.S.C. 1725) 
[66 FR 36470, July 12, 2001, as amended at 68 FR 3404, Jan. 
24, 2003] 

In the present case, however, there was no emergency at the 
time of his treatment on September 15 and 16.  A VA physician 
has reviewed the medical records and concluded that the 
veteran was stable for treatment and continued workup at a VA 
facility by September 14, 2005.  

The Board has noted that the evidence includes a written 
statement dated in November 2006 from a collection 
representative at the Gastroenterology and Oncology 
Associates indicating that a treating physician had deemed it 
to be "medically necessary" to perform the colonoscopy on 
the veteran due to him being anemic, having heme positive 
stool, and to rule of colonic pathologic.  The Board notes, 
however, that the fact that a procedure was medical necessary 
does not mean that it could not have been performed at a VA 
medical facility.  Thus, a continued emergency within the 
meaning of 38 C.F.R. § 17.1002(d) is not shown.  It is for 
these reasons that the Board concludes that the criteria for 
reimbursement of unauthorized medical expenses under 
38 U.S.C.A. §§ 1725 and 1728 are not met.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  The benefit sought by the veteran 
is not authorized under the circumstances of his claim, and 
the claim must be denied.  


ORDER

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred September 15 and 16, 2005, while 
hospitalized at a non-VA medical facility is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


